United States Court of Appeals
                       For the First Circuit
No. 08-1276

                      UNITED STATES OF AMERICA,
                              Appellee,

                                 v.

                     ALVIN F. AGUIRRE-GONZÁLEZ,
                        Defendant, Appellee,


              RICHARD J. SCHMEELK; WILLIAM B. FINNERAN;
                       and JIRA ASSOCIATES, LP,
                         Movants, Appellants,


                   WELLS CAPITAL MANAGEMENT, INC.,
                       Provisional Intervenor.




                            ERRATA SHEET


     The opinion of this Court issued on March 2, 2010, is amended
as follows:

     On page 7, line 1:     Replace "January 17, 2003"    with
     "January 17, 2008".